Citation Nr: 9907536	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a migraine headache 
disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1973.  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from the Honolulu, Hawaii, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A personal hearing was held in September 1997.  The hearing 
transcript is of record.


REMAND

The veteran contends that his current migraine headaches are 
related to 
in-service head injuries.  He argues that he has suffered 
from headaches intermittently since service.

Service medical records dated in March and June 1973 show 
that the veteran was involved in two automobile accidents 
resulting in head injury.  The records show diagnoses of 
migraine and post-traumatic headaches.  A September 1973 
separation examination shows a diagnosis of migraine 
headaches.

According to a private 1989 medical report, the veteran 
sustained another head injury.  The report shows an 
impression of a normal computerized tomography (CT) study of 
the brain for his age.  A January 1993 private medical report 
indicates that the veteran was involved in another accident 
resulting in head and cervical spine trauma.  The CT scan of 
the brain was an unremarkable examination and the radiology 
report of the skull and spine reflects a normal impression.

A March 1997 VA examination indicates that the veteran 
complained of having a history of migraine headaches since 
1973.  The March 1997 report, and other medical records 
thereafter, show an assessment of migraine headaches.




The Board finds that it would be helpful for the examiner who 
conducted the
March 1997 VA examination to clarify whether or not the 
veteran's headaches are related to service.

Therefore, the case is remanded to the RO for the following 
development:

1.  The veteran is requested to submit 
or identify any additional evidence that 
is pertinent to the issue on appeal.

2.  After the above is done to the 
extent possible, the claims file, to 
include all additionally received 
evidence, and a separate copy of this 
remand should be made available to the 
physician who examined the veteran in 
March 1997.  The physician should review 
the record and address the following:

a.  Identify whether the veteran's 
headaches are migraine or post-traumatic 
in nature.

b.  Provide an opinion as to whether the 
veteran's headaches are more likely, 
less likely or at least as likely as not 
linked to service.  The examiner is 
requested to review the service medical 
records and the clinical records 
relating to the post-service head 
traumas in 1989 and 1993 prior to 
offering an opinion.  A complete 
rationale for any proffered opinions 
should be included.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.



The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no actions unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


